By the court.

The statute of February 15, 1791, sec. 6, 'enacts, “ that the overseers of the poor, in the respective ■“ towns and places in this stale, be, and hereby are, eropow-⅜! ered to set to work, iu their workhouse or elsewhere, or ■“ bind out apprentice, as they may think best, all such chil-‘c dren as are chargeable to such town, who do not employ themselves in some lawful business, and whose parents are unable to maintain them, and do not bind them out in good “ families ; the males may be bound out till they arrive at 4£ the age of twenty-one years, and the females till they “ arrive at the age of eighteen years ; and such binding u shall be as good and effectual in law, to all intents and pur- “ poses, as any way and method of binding out apprentices “ whatever.”
Under this statute, Joseph Lougee was bound an apprentice to the plaintiff. It is agreed, that, at the time he was so bound, he was a poor child, actually chargeable to the town of Barnstead ; and as no exception is taken to the form oí" the indentures, it is to be presumed, that all was done in due form of law. The plaintiff then became entitled to the services of the said apprentice, until the latter should arrive at the age of tvrenty-one years.
And there is no pretence, that the guardian, appointed by the judge of probate, could legally interfere, and deprive the "plaintiff of the services of the apprentice, unless the plaintiff had, in some way, forfeited his right to those services by his misconduct.
And it is well settled, that he, who knowingly employs the apprentice of another, without the consent, of the master, is liable to the master in an action for work and labor. 1 Taunt. 112, Lightly vs. Clouston.—5 East 39, note. Eades vs. Vandeput.—1 N. H. Rep. 28, Gale vs. Parrot.—2 Mass. Rep. 113.—12 John. 188, Cook vs Husted.—6 ditto 274.—1 Salk. 64. Barber vs. Dennis.—Coke Litt. 117, a. note 161.—2 Lev. 63.-6 Mod. 69.

Judgment for plaintiff.